Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:

    PNG
    media_image1.png
    565
    641
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    446
    666
    media_image2.png
    Greyscale

	The inventive step in the claimed invention is the positive photosensitive resin composition having the combination of the polybenzoxazole precursor having the V group comprising an aliphatic chain structure or an alicyclic structure formulated with the specified iodonium compound represented by the following formula (2) or (3) along with the diazonaphthoquinone compound and a crosslinker components.  	
Newly cite art to NUNOMURA et al (6,232,032) disclose a polybenzoxazole precursor listing several aliphatic dicarboxylic acids and cycloaliphatic dicarboxylic acids such as malonic acid, cyclobutanedicarboxylic acid and others suitable for reacting with a diamine to make the polybenzoxazole, see column 8, lines 35-42. However those precursors are not used in a polybenzoxazole in the working examples only those precursors with an aromatic dicarboxylic acid are found in the examples. 
The iodonium salts of NUNOMURA et al disclose the claimed iodonium salt of formula (3), an iodonium 8-anilinonaphthalene-2-sulfonate in column 10, lines 53-54, however again there is no working example using said iodonium salt.
aliphatic dicarboxylic acids and diamines as claimed in a working Synthesis Examples 1-15 and 18.  The reference further suggest the use of iodonium salts as thermal acid generators in column 22, however it lacks a disclosure for the specified anions of the iodonium salts of formulae (2) and (3).  Thus the reference would provide teachings to use the polybenzoxazole in a resist composition with diazonaphthoquinone and iodonium salts, however not with the particularly claimed iodonium salts.
	The comparative evidence of record in the specification compare compositions similar to KOTMATSU et al and newly cited art of NUNOMURA et al which lack the claimed polybenzoxazole precursor and the iodonium salt with the claimed composition having the specified polybenzoxazole precursor, and iodonium salt.  The evidence demonstrates unexpected results with respect to good sensitivity which is not seen in prior art compositions, see Comparative Example 5.  This evidence provides a basis for secondary considerations of unexpected results and non-obviousness over the prior art references of record.
Accordingly, claims 1-9 are seen as allowable and passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571). The examiner can normally be reached on IFP-Flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
March 11, 2021